The present Application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2021 has been entered.

Claims 1-9, 11-14 are pending in this Application.  
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.

Claim(s) 1, 7, 8, 9, 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. [Rosa] (US 2011/0088362) in view of Rokamp et al. [Rosskamp] (US 2010/0221594). 
Regarding Claim 1:
Rosa discloses Electric power equipment (mower, [0008]), comprising:
a main body defining a battery receiving recess having an open upper end (Rosa pocket item 51 [0047] Figures 6-7) and
a battery configured to be received in the battery receiving recess (ibid.);
an electric power feeding terminal provided on a side of the battery near the top but within the battery receiving recess (pocket 51 [0047], power feeding terminal item 758 Figure 8 and [0054]) where power is fed to the battery by charging ([0054]); and
an electric power receiving terminal provided on a bottom side of the battery receiving recess (item 716 Figure 7, [0054]);
wherein an upper part of an end part of the battery on a first side is provided with a projection projecting in a direction of the first side (Rosa end part being a latch catch, item 755, Figure 6 [0052] projecting in a normal direction from a first side face), and an end part of the battery on a second side is provided with a grip (Rosa Figures 8 or 9, item 766B [0059]).
Although Rosa does not specifically disclose wherein an upper edge of an end part of the battery receiving recess on the first side is provided with a supporting surface configured to support a lower surface of the projection at least when the battery is being removed from the battery receiving recess, because the Rosa lower front surface--at the lower front part of projection (see AREA 1A below)--is configured to support the battery upon battery’s removal on a slope as the front of the battery that is unlatched would be expected to lean against the upper edge of an end part of the battery receiving recess upon removal or placement.  Wherefore on the first side, due to gravity pulling downward and at an angle relative to the battery power equipment deck (mower base portion receiving battery, (Rosa item 719 Figure 6-7 [0048]) in an implicit configuration where the battery and its lower surface upon its on-slope orientation on a downward slope (front wheels lower than aft wheels); wherefore upon removing or inserting the battery’s lower surface of the projection, that is shown in contact with upper wall, which faces the  lower surface of the projection item 755 when latch item 722 is disconnected from the battery recess as suggested by (Rosa Figures 5-6, see also Rosa contact area of upper edge portion of the battery receiving recess supporting a lower surface of projection 755 as shown in AREA 1A below). 
It would have been obvious to one of ordinary skill in the art to have configured a front support provides support for a projection of a lower first side of a battery main body that is configured to support the battery’s projection at least when the battery is being removed from the battery receiving recess for a battery subjected to a slope due to gravity as suggested by Rosa.
AREA 1A (Exhibit provided without orientation of battery on a downward slope 
configuration. Rosa cropped Figures 5 and 6 with annotation.)


    PNG
    media_image1.png
    292
    562
    media_image1.png
    Greyscale


Rosa further discloses the electric power equipment also comprising: an electric power feeding terminal provided on a side of the battery (item 756 Figure 10 feeding mower power,  Figure 7 top view of mower connection and Figure 10 bottom battery side and [0054]); wherewith 5an electric power receiving terminal provided on an end side of the battery receiving recess (item 758 Figure 8 [0054] receiving power for charging); wherein the electric power feeding terminal is provided on a bottom side face of the end part facing of the battery on the first side (Figure 10 item 756), and the electric power receiving terminal (item 758 receiving charge power [0054]) is provided adjacent to the upper edge of the battery receiving recess on the projection (see AREA 1B below and AREA 1 above for location of upper edge of receiving recess).
Rosa (Figure 6) further discloses wherein the battery having the shape that corresponds to the shape of the battery receiving recess and thus the battery is configured to be inserted into the battery receiving recess in a prescribed insertion direction to enable the battery to fit within the recess ([0047]) and thus down into the recess, where a front end of the battery with respect to the insertion direction is provided with an electric power feeding terminal plate at the front end or bottom of the battery that provides power to the electric power equipment (Figure 7 and Figure 10 items 756 and 757 [0054]) wherefore the electric power feeding terminal plate, including a plurality of electric power feeding terminals projecting from the electric power feeding terminal plate and arranged along a lateral direction which is horizontal and orthogonal to the insertion direction (Figures 6-7 and 10 and see AREA 1C below).


AREA 1B (Cropped and annotated Rosa Figures 5 and 8)

    PNG
    media_image2.png
    247
    519
    media_image2.png
    Greyscale

AREA 1C (Annotated and cropped Figures 6-7 and 10 of Rosa)


    PNG
    media_image3.png
    350
    603
    media_image3.png
    Greyscale

Rosa also discloses wherein the electric power feeding terminal plate is provided with a pair of electric power feeding terminal guide pieces that project (Rosa projections 717 [0054] Figure 7).
Because Rosa discloses the projections 717 guide features that assist in positioning the battery, and because the connector recesses 757 are exterior or outside to the projections 717 as shown in Figure 7, Rosa discloses projections (forming the recesses) extending up from the bottom of the battery pocket that are projecting further than (further away from) the electric power feeding terminal projections (717 near 715 recess forming projections [0054] Figure 7) from parts of the electric power feeding terminal plate (item 756 Figure 10 [0054]) where the projections are located on laterally outer sides of the respective laterally outermost electric power feeding terminals--in the pocket ([0054]), and Rosa teaches the electric power receiving terminal includes a plurality of electric power receiving terminals projecting from the electric power receiving terminal plate (Rosa items 716 and 717 Figure 7 [0054]) so as to correspond to the respective electric power feeding terminals  and wherein the electric power receiving terminal plate is provided with a pair of electric power receiving terminal guide pieces projecting from parts of the electric power receiving terminal plate located on laterally outer sides of the respective laterally outermost electric power receiving terminals (Rosa vertical piece sides of 717).
However, although Rosa discloses a power receiving terminal plate that mates with a feeding terminal plate (Rosa first battery connector item 757 and mower connector item 716 Figure 7, [0054]), Rosa does not disclose wherein the electric power receiving terminal plate is movable in the lateral direction with respect to the main body so that both the electric power receiving terminals and the electric power receiving terminal guide pieces are movable relative to the main body while the relative positional relationship between the electric power receiving terminals and the electric power receiving terminal guide pieces are maintained. 
On the other hand, Rosskamp teaches providing movable terminal guide pieces for a terminal that realizes contact orientation with contacting slots (Rosskamp Figure 8 Lateral direction arrow items 55 [0047], see AREA 1D below).  Such provides terminal guide pieces to be movable relative to different terminals of different bodies while the relative positional relationship between the electric power receiving terminals and electric power receiving terminal guide pieces are maintained. 
AREA 1D. (Rosskamp Annotated and cropped Figure 8 cropped and annotated—item 55 arrows move laterally to realize contact orientation.)


    PNG
    media_image4.png
    540
    837
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided lateral direction, Rosskamp-taught movable guide pieces, to the Rosa main body so that both Rosa electric power receiving terminals and the power receiving terminal with additional the Rosskamp-taught, movable terminal guides relative to the main body provides the Rosa electric power receiving terminal plate is movable in the lateral direction with respect to the main body so that both the electric power receiving terminals and the electric power receiving terminal guide pieces are movable relative to the main body while the relative positional relationship between the electric power receiving terminals and the electric power receiving terminal guide pieces are maintained.
Examiner Note, to avoid redundancy and promote clarity, Claim 8 is addressed before Claims 7 and 9.

Regarding Claim 8, modified Rosa discloses the limitations set forth above.  
Although Rosa discloses that the battery structure includes handles so as to is removed by a user by utilizing handles (Rosa items 766 A or B Figure 9 [0059], handles being on a second side which is on a perpendicular side form the tool front (see Figure 2C above), Rosa does not disclose a spring member provided in a bottom part of the end part of the battery receiving recess on the first side and configured to urge the battery received in the battery receiving recess upward.
On the other hand, Rosskamp teaches electric power equipment further comprising a spring member (Rosskamp lifting spring item 48 Figure 6 [0052]) provided in a bottom part of the end part of the battery receiving recess on a wide longitudinal side--which is the side comprising the electrical  the battery (Rosskamp [0025] and Figure 6).  Wherewith the spring housing bottom is configured to urge the battery received in the battery receiving recess upward (Rosskamp [0052]). Wherefore the battery pack is arranged so that the battery is secured while also being freely removable (Rosskamp [0044]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have configured a Rosskamp lifting spring in the Rosa battery pocket in order to urge the battery upward while allowing the battery to be secured and removable as further taught by Rosskamp. 
The Rosskamp spring would be expected to also reside on the first side of modified Rosa because the Rosskamp side is the broadest side of the battery (Rosskamp [0026]) and the widest side of the Rosa battery is also the widest side (Rosa figure 11 where protrusion is proximal to item 758—wide side is two batteries wide). 

Regarding Claim 7, modified Rosa discloses the limitations set forth above.  
Rosa does not also disclose an engagement portion provided in a wall continuously extending downward from the upper edge of the end part of the battery receiving recess on the first side; and a corresponding engagement portion provided in a lower part of the battery on the first side and configured to be engaged by the engagement portion so as to restrict an upward movement of the battery. 
However, in order to accommodate a Rosskamp arrangement that is comprised with a lifting spring, Rosskamp teaches a battery that suggested to be placed within a compartment in order to provide an engagement portion provided in a wall continuously extending downward from the upper edge of the end part of the battery receiving recess (Rosskamp engagement portion Figure 6 item 64 battery compartment 31, on the first side (side with the battery connection head, item 25—where the connection head corresponds to the Rosa battery power supply); and a corresponding engagement portion provided in a lower part of the battery on the first side (lifting spring item 48 Figure 6) and configured to be engaged by the engagement portion so as to restrict an upward movement of the battery without play (Rosskamp [0044] and [0052]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added an engagement portion to provide a Rosskamp engagement portion provided in a wall continuously extending downward from the upper edge of the end part of the battery receiving recess on the first side; and a corresponding engagement portion provided in a lower part of the battery on the first side and configured to be engaged by the engagement portion of the Rosa battery compartment so as to restrict an upward movement of the battery as further taught by Rosskamp.

Regarding Claim 9, modified Rosa discloses the limitations set forth above. 
Rosa does not also disclose wherein a bottom surface of the battery receiving recess is provided with a downward inclination toward the first side.
However, in order to accommodate a Rosskamp arrangement that is comprised with a lifting spring, Rosskamp teaches a battery that suggested to be placed within a compartment in order to provide an engagement portion that accommodates a spring to urge the battery upward (Rosskamp [0044] and [0052]), Rosskamp further teaches wherein a bottom surface of the battery receiving recess is provided with a downward inclination toward the first side—which is the widest side (Rosskamp Figure 6 and [0026]; see also Rosa Figure 11 where the widest side is two batteries wide)—where the contact plate which is suggested to be incorporated into with the bottom of the battery recess--provides the battery receiving recess with a downward inclination (Rosskamp item 50 Figure 5, [0042]-[0043]). The incorporation of the contact plate with the bottom is taught by Rosskamp to secure battery components (ibid.).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have incorporated a Rosskamp-taught contact plate into the bottom of the Rosa battery recess so as to provide to the battery receiving recess with a downward inclination toward the first side in order to secure battery components as further taught by Rosskamp.

Regarding Claim 11, Rosa discloses the limitations set forth above.  Rosa also discloses one of the electric power receiving guide piece pair (vertical projecting surrounding items 112 Figure 15).
However, although Rosa discloses connectors, including  a power receiving terminal (item 758) are of an Anderson-type electrical connector to ensure proper electrical connections and arranged in a single orientation (items 758 and 780 Figure 15 and [0054]), Rosa does not specifically disclose that the power receiving terminal power receiving guide piece is arranged where the receiving guide piece pair of electric power feeding 5guide piece pair is provided with a pair of guide surfaces laterally facing outwardly and configured to come closer to each other toward projecting ends thereof while another of the electric power receiving guide piece pair and the electric power feeding guide piece pair are provided with a pair of corresponding guide surfaces laterally facing inward and progressively spaced apart from each other toward projecting ends thereof.
However, Rosa further teaches that an Anderson-type electrical connector is employed for the battery power receiving terminal so as to arrange connection in a single orientation to inhibit improper connections (item 780 cable Figure 16 [0056]).  Such a connection provides a guide piece pair that is provided with a pair of guide surfaces laterally facing outwardly and configured to come closer to each other toward projecting ends thereof while another of the electric power receiving guide piece pair and the electric power feeding guide piece pair are provided with a pair of corresponding guide surfaces laterally facing inward and progressively spaced apart from each other toward projecting ends thereof—as shown in Figure 16 (item 736 Figure 16).
It would have been obvious to one of ordinary skill in the art to have arranged an Anderson-type single orientation electrical connector to prohibit improper orientation as taught by Rosa, and employed an Anderson-type single orientation electrical connector with a guide piece pair that is provided with a pair of guide surfaces laterally facing outwardly and configured to come closer to each other toward projecting ends thereof while another of the electric power receiving guide piece pair and the electric power feeding guide piece pair are provided with a pair of corresponding guide surfaces laterally facing inward and progressively spaced apart from each other toward projecting ends thereof as taught by Rosa.

Regarding Claim 12, Rosa discloses the limitations set forth above. 
Rosa discloses wherein each electric power receiving terminal (Rosa item 758 Figure 15 [0054]) is shown as having blade connectors that accommodate the flat cable connector receptacles (Rosa Figure 15 item 780’s accommodating items 112) and thus considered as being formed as a plate member having a vertically extending major plane as shown in Rosa’s Figure 15 (Rosa items 112 Figure 15).
However, although Rosa implicitly discloses a prescribed insertion direction (see AREA 1B above), Rosa does not disclose the electric power equipment further comprising a plurality of terminal protection pieces provided between the adjoining electric power feeding terminals and on an outer side of each laterally outermost electric power feeding terminal, wherefore each terminal protection piece being formed as a plate member having a vertically extending major plane and 15projecting forward from the battery in the prescribed insertion direction, wherein each electric power receiving terminal is formed as a plate member having a vertically extending major plane and each electric power feeding terminal includes a pair of sheet spring pieces configured to contact two sides of the corresponding electric power receiving terminal.
On the other hand, Rosskamp teaches a battery pack used in power equipment (Rosskamp [0025], lawnmower) comprising a plurality of terminal protection pieces (Rosskamp unlabeled protruding portions between contact and slots 10 and centering slots 57 [0026], [0047], Figure 8 and see AREA 12 below)  provided between the adjoining electric power feeding terminals (Rosskamp contacts 51 [0025]) and on an outer side of each laterally outermost electric power feeding terminal (Rosskamp see front side region 11 Figure 8 [0026]), each terminal protection piece being formed as a plate member having a vertically extending major plane (Rosskamp protection pieces have vertical planes forming slots Figure 8) and 15projecting forward from the battery in the insertion direction (ibid.). 
Wherein each electric power receiving terminal is formed as a plate member having a vertically extending major plane (Rosskamp items 51 Figure 8 and see AREA 12 below).
Rosskamp also teaches that contacts clips 12 which travel into the sides of slots 10 that accept each of the contacts 51 (Rosskamp Figure 8 and [0027]-[0028]), considered as sheet springs or flat springs as they are considered to fit inside flat slots--not round holes--in order to fit contacts 51 between opposing clip sides as shown in Rosskamp Figure 8.  The arrangement provides correct positioning of the battery without causing any mechanical damage to contacts (Rosskamp [0048]). 
AREA 12 (Rosskamp Annotated and cropped Figure 8 cropped and annotated—not all planes and pieces indicated between or in slots for greater clarity.)


    PNG
    media_image5.png
    679
    1010
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Rosskamp taught terminal protection pieces and slot arrangement having vertical major planes that provide positioning without causing any mechanical damage to battery contacts of the Rosa battery. 

Regarding Claim 13, modified Rosa discloses the limitations set forth above. 
Rosa implicitly discloses a prescribed insertion direction (see AREA 10 above), Rosa does not disclose wherein a side part of at least one of the terminal protection pieces is provided with a recess extending in the insertion direction (from inside to outside), and a part of the corresponding electric power feeding terminal is configured to be received in the recess, However, Rosskamp disclose that a contact slot comprised with contact clip (Rosskamp item 10 Figure 8 [0047]-[0048]) where  the power feeding terminal (Rosskamp flat contact element item 51 Figure 8 [0047]) is configured to be received in a recess—formed above sides of the contact clip 12 (Figure 8 item 12 in slot 10)  that extends in the insertion direction from the upper portion of the battery pack to the opening of the slot. See AREA 13 below.  The arrangement insures contacts being precisely inserted into the contact clips to safely contact the contact clips (Rosskamp [0041], [0048]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have further employed the Rosskamp taught terminal and slot arrangement having a terminal protection piece provided with a recess extending in the insertion direction and a part of the corresponding electric power feeding terminal configured to be received in the recess to insure precisely inserting of the power feeding terminal contacts into the contact clips to safely contact the contact clips. 
AREA 13 (Zoom-in of annotated and cropped Rosskamp Figure 8; clip 12 forming recess accepts contact terminal or contact element [0047]-[0048].)


    PNG
    media_image6.png
    536
    764
    media_image6.png
    Greyscale




Regarding Claim 14, modified Rosa discloses the limitations set forth above. 
Rosa does not disclose the electric power equipment having a laterally outward facing side part of each of the terminal protection pieces provided on either lateral end that is provided with a recess extending in a direction of projection of the terminal protection piece to receive the corresponding electric power feeding terminal guide piece. 
On the other hand, Rosskamp discloses an electric power equipment element having a laterally outward facing side part of each of the terminal protection pieces provided on either lateral end that is provided with a recess extending in a direction of projection of the terminal protection piece to receive the corresponding electric power feeding terminal guide piece as shown in AREA 14 below (Rosskamp Figure 8, center stays 56 accepted in center slots 57 [0048]).  The arrangement also provides battery pack positioning without causing any mechanical damage to contact clips (12 ibid.).
AREA 14 (Cropped and annotated Rosskamp Figure 8; clip 12 forming recess accepts contact terminal or contact element [0047]-[0048]).


    PNG
    media_image7.png
    483
    963
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed the Rosskamp taught feeding terminal guide pieces and recesses arrangement to provide positioning without causing any mechanical damage to battery contacts of the Rosa battery. 

Claims 2, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. [Rosa] (US 2011/0088362) in view of Rokamp et al. [Rosskamp] (US 2010/0221594) as applied to Claim 1 above  in view of Koenen et al. [Koenen] (US 2014/0299089).
Regarding Claim 2, modified Rosa discloses the limitations set forth above.
Although Rosa discloses a supporting surface of the projection is provided with a convex outer profile shown in side view (Rosa Figure 6 and see AREA 1A above), Rosa does not disclose wherein the lower surface of the projection is provided with a downward inclination toward the second side in side view.
However, the analogous art of Koenen teaches that portions proximate to battery receptacles are made with sloped or inclined surfaces to direct moisture and debris away from terminals of a mower battery (Koenen [0086], Title).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided Koenen-taught, sloped surfaces proximate to the Rosa battery terminals being inclined away in order to direct moisture toward the second side—in side view—and to direct moisture and debris away from the terminals as further taught by Koenen. 
Because the modified Rosa second side (side having a handle item 266, Figure 8 Rosa) which is a side away from the terminals that are located under the proximal protrusion projection (Rosa item 755, near the battery terminals-Figures 6 and 7 and see AREAs 1A and 1C above for proximate position of projection 755 to terminals locations shown in Rosa Figure 7), and because moisture or water implicitly flows downward, a proximal location having a downward incline that is proximate to the location of the terminals, it would be expected by one of ordinary skill in the art to be provide the lower surface of the projection over the Rosa mower terminal to have a downward inclination--away from the terminals--toward the second side.
It would also have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided Koenen-taught, sloped surfaces proximate to the Rosa battery terminals being sloped away in order to direct moisture toward the second side—in side view—and where the supporting and debris away from the terminals as further taught by Koenen. 
Because a lower surface of the Rosa projection is closer to the Rosa terminal, a lower surface of the Rosa projection would be expected by one of ordinary skill in the art at to be provided with a downward inclination toward the second side of the protrusion shown in order to provide a path for the water to be directed away from the terminal that progresses in an implicit water flow direction. 
Although modified Rosa does not specifically provide the added downward inclination in side view, it would be expected by one of ordinary skill in the art that a side view would show a downward inclination feature for water occurring away from the projection surface that is proximal to the terminal, including for a modified Rosa lower surface that is closest to the terminal. 
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have provided a downward inclination on the lower surface of the modified Rosa projection to be provided with a downward inclination toward the second side in side view wherefore such an arrangement provides a lower projection surface to direct moisture and debris from Rosa terminals as further taught by Koenen. 
Regarding Claim 3, modified Rosa discloses the limitations set forth above.  
Rosa also discloses the lower surface of the projection is provided with a concave curved profile in side view shown on the inside of the support that supports the projection as shown in Rosa’s Figure 31--see AREA 3-4 below. 
AREA 3-4 (Cropped and annotated Rosa Figure 31.  Circle area enlarged to show side
view of concave curved profile provided to support lower battery protrusion.  


    PNG
    media_image8.png
    193
    451
    media_image8.png
    Greyscale

Regarding Claim 4, modified Rosa discloses the limitations set forth above. 
Rosa further discloses the supporting surface is provided with a convex curved outer profile in side view as shown in AREA 3-4 above (Rosa Figure 31).
Regarding Claim 5, modified Rosa discloses the limitations set forth above.  
The support surface curve supports the lower protrusion and complements the lower protrusion surface by allowing contact between the two surfaces and thus the lower surface of the projection and the supporting surface are provided with mutually complementary profiles. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. [Rosa] (US 2011/0088362), in view of Rokamp et al. [Rosskamp] (US 2010/0221594) as applied to Claim 1 above, in view of Ono (JP H08-162082).
Regarding Claim 6, modified Rosa discloses the limitations set forth above.  
Although Rosa discloses electric power equipment for which a battery handle is provided to remove the battery from the battery receiving recess (Rosa F8igure 6 pocket item 51, [0059] and a handle item 766 Figure 8—battery handle on the second side), Rosa does not disclose a latch member provided in an end wall part of the battery receiving recess on the second side and configured to engage an end part of the battery on the second side.
However, Ono teaches providing a secured battery latching mechanism to prevent a battery in a battery box from falling off, by inadvertent moving of a latch, by reliably locking the battery box in a battery receiving recess (Ono accommodating portion item 12 Figure 1 and [0009]-[0010] and [0014]).  The apparatus provides a spring near the top of the battery box holding the battery and is operated by a finger of a suggested user (Ono [0027]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have included a battery latching mechanism taught by Ono to reliably keep the Rosa battery box from inadvertently falling off by reliably locking the battery using the apparatus taught by Ono. 
Although Ono teaches the locking mechanism is near an upper end wall location (Ono items 13-15 Figure 2), Ono does not further disclose the locking mechanism is located on a second side and engage an end part of the battery. 
On the other hand, because the Rosa battery (item 12 [0059] and Figure 8)—or battery box--has a handle is situated to encourage user lifting by hand (ibid.), and because fingers are implicitly part of a hand, the locating of the Ono locking mechanism on the second side of the battery box comprising a modified Rosa handle would also allow for a user’s fingers to readily operate the Ono locking mechanism using a Ono locking mechanism that becomes proximate to a user’s fingers a user’s hand that becomes proximate to the Rosa handle-- on the second side of the Rosa electric power equipment battery—that is used for handling the modified Rosa battery ([0059]).
The latching operation of the Ono locking mechanism would thus necessarily operate on the second side to engage the battery end part next to the second side. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have added an Ono latch member provided in an end wall part of the battery receiving recess on the second side and configured to engage an end part of the battery on the second side in order to operate the positioned latch with a finger because the Ono-taught latch is operated by a finger that would be of a user’s hand that handles the Rosa battery handle that is on the  on the second side of the Rosa electric power equipment.

Rosa does not also disclose the electric power equipment further comprising a spring member provided in an end part of a bottom part of the battery receiving recess on the second side and configured to urge the battery received in the battery receiving recess upward. 
However, Rosskamp teaches electric power equipment further comprising a spring member (Rosskamp lifting spring item 48 Figure 6 [0052] see also item 48 Figure 11 [0054]) provided in a bottom part of the end part of the battery receiving recess on a wide longitudinal side  (Rosskamp [0025]-[0026] and Figure 6).  Wherewith the lifting spring at the battery recess housing bottom is implicitly configured to urge the battery received in the battery receiving recess upward (Rosskamp [0052], Figure 6) and thus implicitly urges the battery up upon battery removal because the spring is a lifting spring.  In addition, while also providing for upward removal, the spring is arranged with an apparatus so that the battery is secured without play (Rosskamp [0044]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have configured a Rosskamp lifting spring in the Rosa battery pocket in order to urge the battery upward while allowing the battery to be secured without play as further taught by Rosskamp. 

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive in regard to Rosa.
Applicant argues {pages 7-8 of 11): 
That because the electric power receiving terminals are fixed to the battery and the shroud, Rosa variations in relative positioning of the alleged power feeding terminals [the Rosa] alleged electric power receiving terminals cannot be compensated even if the shroud is movable in the lateral direction relative to the battery.  And thus the arrangement [of the amended limitations] Claim 1 provide the lateral outer sides of the lateral outermost power receiving terminals where the electric power receiving terminals are guided to a more appropriate position than when the guide piece(s) are formed at the middle of the terminal plate.
In response, although the Rosa battery recess guides the battery into the battery recess, Rosa does not disclose guiding the power feeding terminals to the power receiving terminals in the battery recess.  However, and additional embodiment of Rosskamp showing the side-to side movement to allow for the adjusting of terminal pins or guide to adjust for misalignment of the power receiving and power feeding terminals (AREA 1D above and Figure 8 of Rosskamp).  As such, the addition of Rosskamp teaching with the disclosure of Rosa allows for additional side-to-side movement for the pins and guides of one terminal relative to another terminal to allow for alignment of different terminals. 
Thus the addition of Rosskamp’s additional embodiment to the rejection with Rosa provides an additional alignment of pins and guides of the power feeding and power receiving to enable the Rosa electric power receiving terminal plate with a movable lateral direction terminal with respect to the main body so that both the electric power receiving terminals and the electric power receiving terminal guide pieces while maintaining relative positional relationship between the electric power receiving terminals and the electric power receiving terminal guide pieces.
Applicant further argues {page 8 of 11}: that because a pair of electric power receiving terminal guide pieces project from parts of the electric power receiving terminal plates, the electric power receiving terminals are guided to a more appropriate position than when guide pieces are formed at the middle of the terminal plate. 
In response, the reference of Rosskamp is applied with Rosa to allow for a movable power receiving terminal to accommodate the positioning guide pieces relative to power receiving terminal (pins) as taught in Rosskamp’s Figure 8 (Rosskamp [0041] and Figure 8).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722